Citation Nr: 0420149	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome (CTS) of the right wrist, 
on appeal from the original evaluation.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for CTS of the left wrist, on appeal from the 
original evaluation.  



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from December 1974 to March 
1981.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Winston-Salem North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board points out that the evidence of record shows that 
the veteran's history is significant for left wrist surgery 
in 2000 and right wrist surgery in 2002.  She has 
consistently complained of chronic pain, paralysis decreased 
grip strength and decreased sensation.  However, during VA 
examination in August 2003, clinical findings were negative 
for evidence of limitation of motion or function.  The 
examiner noted only numbness in distribution median nerve 
with no anatomical or functional defects.  The veteran had 
complete motion of the thumbs and fingers.  There was normal 
strength and dexterity with no additional limitation 
secondary to repetitive use.  The only complaint was of 
persistent partial sensory defect of median nerves.  

The veteran recently underwent right wrist surgery in 
December 2003.  The post operative diagnosis was severe 
compression of the right medial nerve and ulnar nerve; ulnar 
nerve with neuroma formation and fibrosis of right median 
nerve and synovitis.  In an opinion dated the same month, the 
veteran's surgeon noted that it was doubtful that the veteran 
would regain function in right median nerve and that 
operative findings suggest the veteran would have severely 
compromised and limited use of her right hand.  The surgeon 
noted that the left median nerve might have similar findings.  

On VA examination in April 2004, the veteran's medical 
history and complaints were noted.  Following examination of 
the veteran the examiner confirmed the diagnosis of bilateral 
CTS.  He noted slight right thenar atrophy, but normal 
strength and sensation in both extremities.  Reflexes were 
hypoactive in upper extremities and absent in the lower 
extremities.  The reflex losses were attributed to diabetes.  
The examiner failed to provide specific discussion regarding 
the December 2003 medical opinion from the veteran's surgeon.

In this regard, while the record on appeal shows that the 
veteran was afforded a VA examination in April 2004, that 
examiner failed to provide medical opinion evidence 
sufficient for the Board to rate the current severity of her 
bilateral carpal tunnel syndrome under Diagnostic Code 8515.  
Specifically, the examiner failed to provide an opinion as to 
whether the veteran's symptomatology, based on the degree of 
nerve paralysis, equates to "mild incomplete," "moderate 
incomplete," "severe incomplete," or "severe" paralysis 
of the median nerve.  Id.  Such an assessment is needed to 
ascertain the appropriate rating to be assigned for carpal 
tunnel syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 8515 
(2003).  As a clear picture of the current state of the 
veteran's disability cannot be ascertained from the evidence 
of record, the Board finds that additional development must 
be undertaken.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claim, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and her representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO contact the veteran and 
request the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA, who treated her for CTS 
since December 2003.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard and 
request her to submit the outstanding 
evidence.

3.  The veteran should be afforded a VA 
neurologic examination to determine the 
current severity of her bilateral CTS.  
Prior to the examination, the claims 
folder must be made available to the 
neurologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected bilateral CTS.

The examiner should attempt to quantify 
the degree of impairment caused by the 
veteran's service-connected CTS of both 
upper extremities, including whether the 
veteran's complaints of pain, numbness 
decreased strength and paralysis are 
related to her service-connected CTS 
disability, and the degree of severity of 
such symptoms.  The examiner should 
comment to what degree, if any, the hand 
inclined to the ulnar side, the index and 
middle fingers more extended than 
normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb 
in the plane of the hand (ape hand); 
pronation incomplete and defective, 
absence of flexion of index finger and 
feeble flexion of middle finger, cannot 
make a fist, index and middle fingers 
remain extended; cannot flex distal 
phalanx of thumb, defective opposition 
and abduction of the thumb at right 
angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner should specify whether the 
veteran's symptomatology, based on the 
degree of median nerve paralysis, equates 
to "mild incomplete," "moderate 
incomplete," "severe incomplete," or 
"severe" paralysis.  

The examiner is also requested to comment 
on the viewpoints expressed in the letter 
from the veteran's private surgeon dated 
in December 2003.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an SSOC and allow 
them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


